DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “analyzing the historical data” in what appears to be a reference to “historical patient data.” However, the claim also recites “accumulated historical data” in the preamble. It is unclear to what data the claim is referring.
Claims 2-4 recite the limitation “the historical data” includes “patient health information,” “doctor or medical staff historical performance,” and “a factor representative of how busy the healthcare facility is.” However, claim 1 from which claims 2-4 are dependent recites “historical data,” “historical patient data,” and “hospital personnel performance data.” As also discussed above regarding claim 1, it is unclear to which historical data “the historical data” refers.
Claim 5 recites the limitation “the type of procedure.” There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the duration” in the preamble. There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 8, and 10 recite the limitation “the historical performance.” There is insufficient antecedent basis for this limitation in the claims. Additionally, claim 10 recites “the staff.”  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 7 and inherits its deficiencies.
Claim 9 recites the limitation “the percentile value.” There is insufficient antecedent basis for this limitation in the claim. It appears applicant intended claim 9 to be dependent on claim 8 rather than claim 7, as currently claimed. Additionally, claim 9 contains an erroneous period in the second line after “(or pre-operative room or recover room).” Finally, claim 9 recites the limitations “the number of staff” and “the number of patients.” There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations “the patient status” and “the surgical center.” There is insufficient antecedent basis for these limitations in the claim. Claim 12 is dependent on claim 11 and inherits its deficiencies.
Claim 12 recites the limitation “the patient loved ones.” There is insufficient antecedent basis for this limitation in the claim.
Claim 16 contains an erroneous period in the second line after “(or pre-operative room or recover room).”
Claim 17 recites the limitations “the historical performance” and “the staff.” There is insufficient antecedent basis for these limitations in the claim. 
Claim 18 recites the limitations “the patient journey,” “the patient status,” and “the surgical center.” There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, for all categories except process claims, the eligible subject matter must exist in some physical or tangible form. Claim 13 recites “An interactive patient procedure scheduling system…comprising at least one application…” and, therefore, is directed to a product that does not have a physical or tangible form, specifically a computer program per se (often referred to as "software per se") because the limitations are claimed as a product without any structural recitations. See MPEP 2106.03(I). Claims 14-20 are all ultimately dependent on claim 13 and inherit its deficiencies.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process in claims 1-12. Claims 13-20 are directed to non-statutory subject matter, as discussed above. These claims recite steps of: (claim 1) gathering data, analyzing data, learning about durations, and estimating a duration; (claim 6) adding time spent and publishing the sum of the times; (claim 13) adding time spent and communicating and posting the total.

Step 2A, Prong One:
These steps of (claim 1) analyzing data, learning about durations, and estimating a duration; (claim 6) adding time spent and publishing the sum of the times; (claim 13) adding time spent and communicating and posting the total, as drafted, under the broadest reasonable interpretation (BRI), include performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. These steps in the context of these claims encompass a mental process of the user. 
Specifically, the BRI of (claim 1) analyzing data includes mental analysis, learning about durations includes mentally learning, and estimating a duration includes mentally formulating the estimation; (claim 6) adding time spent includes mental addition and publishing the sum of the times includes a mental processes with physical aid, such as pen and paper; and (claim 13) adding time spent includes mental addition and communicating and posting the total includes a mental processes with physical aid, such as pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Additionally, the steps of (claims 6 and 13) adding time spent, as drafted, under the broadest reasonable interpretation, includes mathematical concepts, specifically mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, recites mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 5, further narrowing the mental process of estimating a duration; claims 7-11 and 14-18, further narrowing the mental process and mathematical concept of calculating an estimated time; and claims 12 and 19, reciting certain methods of organizing human activity by managing human interactions through communicating estimates; ).

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of (claim 1) gathering historical patient data and hospital personnel performance data amounts to mere data gathering; recitation of (claim 1) historical patient data and hospital personnel performance data and (claims 6 and 13) time spent at a waiting room, pre-operative room, operating room, and recovery room amounts to selecting a particular data source or type of data to be manipulated; and recitation of (claim 6) publishing the sum and (claim 13) communicate and post a total of the estimates amounts to insignificant application, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 1, 6, and 13) surgical procedure generally links to a surgical healthcare environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims, such as: 
claims 12 and 20, reciting a phone application, a web page or a text message, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; 
claims 2-4, reciting specific types of historical data, claims 7-10 and 14-17, reciting specific types of historical performance data, and claims 11 and 18, reciting manipulating the estimated duration based on patient status or location, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and
claims 2-5, 7-11 and 14-18, reciting a variety of different types of healthcare data which generally link to a surgical healthcare environment, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. 

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day et al. (US 2021/0193302 A1), hereinafter Day.

Claim 1: 
Day discloses:
A method for estimating a duration of at least one surgical procedure based on learning from accumulated historical data, comprising:
gathering historical patient data and hospital personnel performance data;
Day [0054] discloses historical state data, including detailed information regarding performance of historical patient cases and their workflows, and including historical performance metrics for individual staff.
analyzing the historical data and the performance data and learning about surgical procedure durations from the analysis; and
Day [0054] discloses this historical state data providing metrics, such as overall timing of the workflows (i.e., surgical procedure durations).
estimating a duration of a surgical procedure or a combination of surgical procedures based on the analysis and learned procedure duration information.
[0073] discloses timeline forecasts, using data including current and historical state data, regarding the future timing of initiation and completion of workflows (i.e., duration). [0026] clarifies that a workflow is a perioperative workflow, which as in [0035] consists of phases beginning when a patient goes into a surgery center for surgery until the time the patient is discharged.

Claim 2: Day discloses the method of claim 1, as discussed above.
Day further discloses:
the historical data includes patient health information.
[0054] disclose historical state data, including detailed information regarding performance of historical patient cases and their workflows.

Claim 3: Day discloses the method of claim 1, as discussed above.
Day further discloses:
the historical data includes doctor or medical staff historical performance.
[0054] discloses historical state data, including historical performance metrics for individual staff.

Claim 4: Day discloses the method of claim 1, as discussed above.
Day further discloses:
the historical data includes a factor representative of how busy the healthcare facility is.
[0050] discloses current state data, including current occupancy levels, current bed availability, current bed status, number of patient waiting for beds, staff availability, etc…

Claim 5: Day discloses the method of claim 1, as discussed above.
Day further discloses:
the estimate of the duration depends on the type of procedure performed.
[0043] discloses current state data (which is used for the timeline forecasts of [0073]) including the surgical procedure or procedures prescribed for the patient.

Claims 6 and 13:
Day discloses:
(claim 6) A method for estimating the duration of a patient journey within healthcare facility, comprising adding:
(claim 13) An interactive patient procedure scheduling system that estimates durations of surgical procedures based on learning from accumulated historical data and communicates to a scheduler an estimated duration of a procedure for booking said estimate on a surgical schedule board, comprising at least one application that: adds
an estimated time spent by a patient at (i) a waiting room to an estimated time spent by the patient at (ii) a pre-operative room to an estimated time spent by the patient at (iii) an operating room to an estimated time spent by the patient at (iv) a recovery room; and
[0035] discloses the perioperative workflows include the different phases of the perioperative period, which extends from when a patient goes into a surgery center for surgery until the time the patient is discharged. [0073] discloses timeline forecasts, using data including current and historical state data, regarding the future timing of initiation and completion of workflows (i.e., duration).
(claim 6) publishing the sum of the estimated times as a duration of a journey of the patient.
[0097] discloses displaying the timeline forecasts in a graphical user interface (GUI) (i.e., surgical schedule board).
(claim 13) communicates a total of the estimates to a scheduler, the total posted by the scheduler to a surgical schedule board.
[0097] discloses displaying the timeline forecasts in a graphical user interface (GUI) (i.e., surgical schedule board).

Claims 7 and 14: Day discloses the method of claim 6 and the system of claim 13, as discussed above.
Day further discloses:
the estimated time in the waiting room (or pre-operative room or recovery room) is calculated based on the historical performance of one or more staff members working at the waiting room (or pre-operative room or recovery room).
[0054] discloses historical state data, including historical performance metrics for individual staff with respect to timing of specific/tasks procedures, wherein this historical state data is used to forecast the timing of workflow events, as discussed in [0073]. As in [0074], these workflow events can correspond to duration of time in pre-operative room, recover room, etc.

Claims 10 and 17: Day discloses the method of claim 6 and the system of claim 13, as discussed above.
Day further discloses:
the estimated time in the recovery room is calculated based on the historical performance of the staff working at the waiting room.
[0073] discloses timeline forecasting using historical state data, this data including [0054] historical performance metrics for individual staff with respect to timing of performance of specific tasks/procedures, as well as [0058] staff skill levels, proficiency levels, performance levels, etc. 

Claims 11 and 18: Day discloses the method of claim 6 and the system of claim 13, as discussed above.
Day further discloses:
the estimated duration of the patient journey is updated in real time reflecting changes in the patient status or location within the surgical center.
[0047] discloses the patient case data including real-time status information regarding the progression of the case, including what’s currently happening to the patient and where the patient is located. This real-time status information can also include timing of workflow events. Also see [0048], disclosing tracking the perioperative phases, including duration of workflow events composing the perioperative phases (and therefore the duration of the perioperative phases as a whole).

Claims 12, 19, and 20: Day discloses the method of claim 11 and the system of claim 13, as discussed above.
Day further discloses:
(claims 12 and 19) the updated estimates are communicated in real time to the patient loved ones 
[0097] discloses reporting timeline forecasts to patient friends/family, with [0096], for example, disclosing the reporting the data in real-time.
(claims 12 and 20) via a phone application, a web page or a text message.
[0097] discloses a graphical user interface (GUI) on a user device, which can be a phone as in [0135]. [0096] additionally discloses output via a website.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2021/0193302 A1), hereinafter Day, in view of Wang et al. (US 2014/0039906 A1), hereinafter Wang.

Claims 8 and 15: Day discloses the method of claim 7 and the system of claim 14, as discussed above.

While Day does disclose timeline forecasting using historical state data ([0073]) which includes historical performance metrics for individual staff with respect to timing of performance of specific tasks/procedures ([0054]) as well as staff skill levels, proficiency levels, performance levels, etc. ([0058]), Day does not explicitly disclose percentiles. However, Wang does disclose this limitation, specifically:
the estimated time is equal to a percentile value of historical performance times of one or more staff members working at the waiting room (or pre-operative room or recovery room).
[0024] discloses surgery duration estimates are based on percentiles of staff performance.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time estimation as disclosed by Day with the above limitation as disclosed by Wang.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Day in order to “determine estimates such as estimates of surgery duration, estimates of PACU stay durations, and the like” (Wang: [0024]).

Claims 9 and 16: Day discloses the method of claim 7 and the system of claim 15, as discussed above.

While Day does disclose timeline forecasting using current state data ([0073]) which includes staff availability and number of patients waiting ([0050]), Day does not explicitly disclose percentiles. However, Wang does disclose this limitation, specifically:
the percentile value depends on the number of staff working at the waiting room (or pre-operative room or recovery room). and the number of patients in the present at the waiting room (or pre-operative room or recovery room).
Wang [0024] discloses surgery duration estimates are based on percentiles of a surgeon (one staff member) performance on one patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time estimation as disclosed by Day with the above limitation as disclosed by Wang.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Day in order to “determine estimates such as estimates of surgery duration, estimates of PACU stay durations, and the like” (Wang: [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chua et al. (US 2011/0282684 A1)
Discloses self-updating procedure duration estimation for patient scheduling, including use of historical procedure data.
Johnson et al. (US 2012/0010901 A1)
Discloses calculating a predicted duration to deliver healthcare to each patient.
Oliveira et al. (WO 2022/013078 A1)
Discloses estimating patient-specific examination time durations for patient examinations or procedures, including tracking patient wait time.
Rao et al. (US 2020/0118680 A1)
Discloses a device including a software application that allows a patient to grant family members access to the patient’s schedule.
Sperandio et al. (An Intelligent Decision Support System for the Operating Theater: A Case Study)
Discloses centralization and standardization of planning processes for surgeries, thereby enhancing surgery duration predictions and operating rooms surgery schedules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626